Citation Nr: 1630263	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-13 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability.

3.  Entitlement to a rating in excess of 30 percent for a cervical spine disability.

4.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

5.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

6.  Entitlement to a compensable rating for right hallux valgus.

7.  Entitlement to a compensable rating for left hallux valgus.

8.  Entitlement to service connection for irritable bowel syndrome, to include as a result of Gulf War service.

9.  Entitlement to service connection for fatigue, to include as a result of Gulf War service.

10.  Entitlement to service connection for sleep disturbance, to include obstructive sleep apnea, to include as a result of Gulf War service.

11.  Entitlement to service connection for headaches, to include as a result of Gulf War service.

12.  Entitlement to service connection for a skin disorder, to include as a result of Gulf War service.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps for 20 years, from November 1980 to November 2000.  His service included service in Operation Desert Storm and Operation Desert Shield, participation in the Gulf War. 

These matters come to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The February 2009 decision assigned a 40 percent disability rating to degenerative disc disease and spondylosis of the lumbar spine; assigned a 30 percent disability rating to degenerative disc disease and spondylosis of the cervical spine; denied entitlement to increased ratings for arthritis of the left and right ankles and hallux valgus of the left and right first metatarsophalangeal joints; determined that new and material evidence had not been received to reopen the claims of service connection for bilateral knee and bilateral hip disabilities; and, denied entitlement to service connection for PTSD.

A Jun 2014 Board decision reopened the claims of entitlement to service connection for bilateral knee and hips disabilities.  An April 2015 rating decision granted entitlement to service connection for bilateral knee and hip disabilities, due to gout.  These claims are, therefore, no longer on appeal.

The June 2014 Board decision additionally remanded the claims currently pending on appeal for additional development, to include VA examinations.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board will also consider entitlement to service connection for an acquired psychiatric disorder, to include PTSD, hence the recharacterization of the issue on the title page of this decision.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has not expressly raised, and the record has not reasonably raised, that his service-connected disabilities render him unemployable.  Although in October 2015, the Veteran argued that he should be in receipt of a 100 percent rating (as of the writing of this decision he has a combined 90 percent rating), the treatment records and VA examinations from 2014 and 2015 indicate that he is employed full time.  He has made no indication that this is marginal employment.  Entitlement to TDIU does not need to be granted in order for him to meet a combined schedular 100 percent.  Therefore, the issue of TDIU is not addressed in this decision.

The issue of entitlement to service connection for bilateral shoulder disabilities has been raised by the record in a June 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue(s) regarding entitlement to service connection based on service in the Gulf War/Gulf War syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The record reflects that the Veteran has a mood disorder, diagnosed as depressive disorder, as a result of the pain from his service-connected disabilities.

2.  Throughout the appeal, the Veteran's lumbar spine disability manifested in forward flexion to 30 degrees or less.  The record does not show unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  The record does not support a finding of separate neurological disorders associated with the lumbar spine disability.

3.  Throughout the appeal, the Veteran's cervical spine disability manifested in forward flexion to 15 degrees or less.  The record does not show unfavorable ankylosis of the entire spine.  The record does not support a finding of separate neurological disorders associated with the cervical spine disability.

4.  Throughout the appeal, the Veteran's right ankle disability manifested in marked limitation of motion.  There is no indication in the record that the Veteran suffered from ankylosis of the right ankle.  

5.  Throughout the appeal, the Veteran's left ankle disability manifested in marked limitation of motion.  There is no indication in the record that the Veteran suffered from ankylosis of the left ankle.

6.  The Veteran's right hallux valgus is not severe, and he has not had resection of the metatarsal head.

7.  The Veteran's left hallux valgus is not severe, and he has not had resection of the metatarsal head.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1115; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243.

3.  The criteria for a rating in excess of 30 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1115; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242.

4.  The criteria for a 20 percent rating for right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271.  

5.  The criteria for a 20 percent rating for left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271.  

6.  The criteria for a compensable rating for right hallux valgus have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5280. 

7.  The criteria for a compensable rating for left hallux valgus have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5280.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326.  November 2008 and December 2014 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA treatment records, and the Veteran's service treatment and personnel records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were provided in November 2008, January 2010, July 2014 and November 2014 with additional psychiatric examination addendums in 2014 and 2015.  As the examiners made all required findings and expressed the requested opinions with supporting rationale, the examinations are adequate for adjudication.  38 C.F.R. § 3.159I (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

The Veteran seeks entitlement to service connection for a psychiatric disorder, claimed as PTSD related to his service in Beirut, Lebanon and his service during the Gulf War.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in- service stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

In November 2008, the Veteran initially sought treatment, through Tricare, for anxiety, depression, sleep disorder, and memories of the Beirut bombing.  He reported that all of his symptoms had recently worsened as the anniversary of the bombing was in late October.  He reported he had decided to "put in a claim with the VA."   He was given a provisional diagnosis of PTSD, but was referred to psychiatry.

On a December 2008 PTSD Questionnaire, the Veteran reported that during his deployment to Beirut, while conducting patrols through the city, there were numerous bodies seen due to sniper fire.  He reported that this was called a "noncombat situation," but it was still "very stressful."  After he returned to the U.S., the building where he stayed was bombed and destroyed and many of his friends were killed and injured.  He felt that this incident caused him stress and anxiety.  He stated his dreams began in 1983 and continued today.  He also stated that during his deployment during Desert Storm he saw injured sailors and Marines, and that this caused him feelings of depression and sadness.

Service personnel records noted the Veteran participated in operations in Beirut, Lebanon with the American Contingent of the Multi-National Peacekeeping Force from October 1982 to February 1983, and he participated in Operation Desert Shield from August 1990 to January 1991, and Operation Desert Storm from January 1991 to April 1991.

In April 2009, a VA psychiatrist diagnosed the Veteran with mood disorder due to chronic pain, adjustment disorder with mixed anxiety, depression and PTSD-symptoms that did not meet the full PTSD criteria.  He had PTSD-like symptoms without meeting the full PTSD criteria, "resulting from grief after learning the soldiers-co-Marines-[] from his previous section[]died from the bombing in Beirut on October 23, 1983."  "His main problem, though, was difficulty adjusting to chronic pain from service-related medical conditions"-leading to depression anxiety and sleep problems.  A November 2009 mental health clinic record included the Veteran's complaints of "a lot of physical pain."  He reported his neck, back, hips, shoulders and feet were in pain, and that his neck and back pain was constant.  His mood continued "to be impacted by his pain."  He was more short-tempered, wanted to be alone and did not want to be bothered by anyone.  He reported interrupted sleep secondary to pain.  

A February 2009 memorandum from the VA noted that there was insufficient evidence to corroborate the Veteran's reported stressful events, such that the information could be sent to Joint Serves Records Research Center and/or insufficient to allow for meaningful research of NARA records.  It was noted that .  "JSRRC cannot determine what the veteran personally witnessed or experienced, therefore the case has to be decided based on the evidence of record, which in turn is negative for any personal participation in events constituting and actual fight or encounter with a military foe or hostile unit or instrumentality."  

An August 2010 VA mental health clinic record noted the Veteran had "stable adjustment disorder with mixed anxiety and depression, stable mood disorder due to chronic pain, controlled by therapy."  It was noted that his mood was intertwined with his pain.  A June 2014 PTSD checklist noted the Veteran met criteria B, C, and D, and that a diagnosis of PTSD was "suggested" according to a VA social worker.  In another June 2014 treatment record he reported depressive symptoms since 2000.  He also reported his belief that he had PTSD symptoms due to military friends being killed in Beirut.  He was diagnosed with depression.

In July 2014, the Veteran was afforded a VA PTSD examination.  The examiner noted that the Veteran did not have a diagnosis of PTSD under the DSM-V because he did not meet the diagnostic criteria.  However, he was diagnosed with unspecified depressive disorder.  He denied inpatient psychiatric treatment, and had outpatient treatment beginning in 2008, but did not like his provider, so stopped, and recently restarted.  The Veteran's experience in Beirut of "seeing debris and [death], but without enemy contact or a life-threatening event, did not meet Criterion A for PTSD" under the DSM-V.  His Gulf War experience and the death of his friends in the Beirut bombing after he had returned to the U.S. were not noted in the examination report.  He reported a depressed mood.  The examiner noted that he did not find a connection between the Veteran's symptoms and his claimed in-service stressor.

A December 2014 addendum opinion noted that it was less likely than not that the Veteran's unspecified depressive disorder was secondary to his military service and was more likely than not secondary to his service-connected medical problems.

A March 2015 email contained in the record, between the RO and the VHA, noted that the July 2014 VA examiner did not provide an opinion on whether the Veteran's diagnosed unspecified depressive disorder was related to service, and requested an addendum opinion from the examiner.

In March 2015, the examiner provided an addendum opinion, which was that "based on history it is at least as likely as not that his mood disorder is related to his medical condition."  

Here, the Board finds that the Veteran has provided credible statements to the VA and the examiners regarding in-service incidents and his resultant symptoms, specifically intrusive thoughts about the Beirut bombing in October 1983.  His statements are consistent with his service, as noted in his personnel records.  VA medical providers have found that the Veteran does not meet the DSM-V criteria for a diagnosis of PTSD.  While the Veteran may feel that a diagnosis of PTSD is warranted, he lacks the necessary training and experience to render such an opinion.  That is, he is not competent to provide a diagnosis of PTSD.  As such, entitlement to service connection for PTSD cannot be granted.

However, VA treatment providers and the 2014 VA examiner have found that the Veteran has a mood disorder/depressive disorder as a result of pain from his service-connected disabilities.  Additionally VA treatment providers have found that the Veteran's feelings of anxiety and "PTSD-like" symptoms are associated with his experiences regarding the Beirut bombing, and his Gulf War service.  As such, entitlement to service connection for unspecified depressive disorder is warranted.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.  Significantly, thoracolumbar degenerative joint and disc disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, and the general rating formula for rating spinal disorders applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Lumbar and Cervical Spine

The Veteran contends that his lumbar disability warrants a rating in excess of 40 percent, and his cervical disability warrants a rating in excess of 30 percent.  The February 2009 rating decision which granted these increased ratings provided effective dates of June 3, 2008 for each, the date of the Veteran's claim for increased ratings.

The criteria for rating neck and back disabilities in the VA Schedule for Rating Disabilities are provided under the General Rating Formula for Diseases and Injuries of the Spine.  A 30 percent evaluation is assigned where there is forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine. 

Note (1) to this regulation directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.

Alternatively, intervertebral disc syndrome with incapacitating episodes is evaluated as follows: having a total duration of at least 6 weeks in the past 12 months (60 percent).  38 C.F.R. § 4.71a. 

Note (1) to this regulation provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Tricare treatment records from December 2007 and March 2008 indicated that the Veteran did not have neck pain with motion.

Subsequent to his claim for increased ratings, the Veteran was afforded a VA spine examination in November 2008.  He reported constant mild (3 out of 10) pain that radiated into his "upper middle posterior trunk, but did not affect his ability to walk."  He had had no periods of prescribed bed rest in the prior 12 months.  He had no prescription medication and no surgery related to his spine disorders.  He had flare ups of pain about three days per month that were severe (9 out of 10).  He reported missing three days of work per month due to his conditions.  His conditions also impaired his sleeping, dressing, bathing, toileting, driving and food preparation.   

On evaluation, the Veteran's cervical spine had flexion to 10 degrees, and extension to 30 degrees, with pain.  His cervical range of motion was not additionally limited following repetitive use.  He had mild paravertebral muscle spasm and tenderness.  His neurological evacuation was normal.  He was diagnosed with spondylosis of the cervical spine, and degenerative disc disease of the cervical spine without cervical radiculopathy.  

Regarding the lumbar spine, the Veteran reported decreased mobility, increased stiffness, and episodes of his back locking up and spasm.  He had constant mild pain that radiated to his right posterior lower trunk and affected his ability to walk to 100.  He had to avoid lifting, bending, and twisting.  He had flare-ups of severe pain (10/10) that occurred about one day per month and would last all day.  He used a back brace with poor response.  He had flexion with pain to 30 degrees.  He did not have additional loss of motion following repetitive use.  Examination of the spine was positive for spasm and moderate tenderness.  His straight leg raise tests were negative.  He had a slightly diminished left vibratory sensation in a stocking pattern.  His gait was normal.  He was diagnosed with lumbar spondylosis and lumbar degenerative disc disease with spasm and no evidence of a lumbar radiculopathy.

In November 2009, the Veteran telephoned his local VA medical center requesting a work excuse for the week because his "back had gone out."  He was told an excuse could not be provided because he was not seen for treatment.

The Veteran was provided another VA examination in January 2010.  He reported he had increased constant pain with increased frequency, duration and intensity of flare-up pain since his last examination.  He reported constant pain of 5 out of 10 which radiated into his upper posterior trunk.  The pain did not affect his ability to walk and he did not report any prescribed bed rest due to incapacitation.  Flare ups of pain to 7 out of 10 would happen every day and last all day.  He used orthopedic pillows but had poor response.  

On physical examination, the Veteran's cervical range of motion included flexion to 10 degrees, and extension to 8 degrees.  His range of motion was not additionally limited following repetitive use.  He had mild spasm with tenderness.  His neurological examination was normal.  X-rays showed cervical spondylosis and degenerative disc disease.  

Regarding his lumbar spine, the Veteran reported increased pain that radiated into his hips and knees.  He did not report any prescribed bed rest due to incapacitation.  He reported his lumbar spine limited his walking to less than 30 yards before flare-ups would occur.  He used Tylenol with good response.   His range of motion included flexion to 10 degrees.  He did not have additional imitation following repetitive use.  He had mild paravertebral muscle spasm and tenderness.  His straight leg raising test was negative.  He had a normal gait and normal sensory evaluation.  X-rays showed mild scoliosis with mild degenerative disc disease at L4-S1.  A previous x-ray was noted to have shown spondylosis.  He was noted to have subjective, but not objective, evidence of lumbar radiculopathy.

A March 2010 MRI of the lumbar spine showed multilevel spondylosis and stenosis.

In May 2010, the Veteran reported back pain of 6 out of 10, and that his neck and back pain began 3 days earlier.  He used pain medication and muscle relaxants at home, and was seen by VA for a work excuse after missing work due to the pain.  He had a "good" range of motion of his neck at the time, slightly limited by pain.  His low back pain was on the left side, but he had a negative straight leg raise.  It was noted that his work required pushing a cart weighing around 250 to 300 pounds.  It was noted that he groaned when raising from a chair and was unable to touch his toes.  In June 2010, the Veteran reported a flare-up of neck pain such that he had to leave work and sought emergency department treatment.  He rated the pain as 9 out of 10.  He was able to ambulate without difficulty.  He was not prescribed bedrest.

In September 2010, he reported neck tenderness from C5-T1.  On examination of his back, he was noted to mount and dismount the exam table slowly and carefully.  He had no swelling, abnormal mass, and erythema or skin breakdown.  He was tender to palpation from L2-S1, more so on the left, and "spinous processes."  He had no palpable spasm and no radiation of back pain with passive straight leg raise testing.  Range of motion was not listed.

In May 2014, the Veteran was being forced to work overtime at work and he felt that this hurt his back and was not "fair."  He requested a note stating that he could not work overtime due to his back disability.  He was noted to have degenerative disc disease.  He denied numbness and weakness.  He had tenderness on palpation of his lumbar spine.  He had a full range of motion, with "normal" flexion, extension, rotation and lateral flexion.  The physician noted that spine pain was not elicited with motion.  The physician noted that the Veteran likely had some back pain "due to his mild DDD of the lumbar spine, [but that] he has been able to do his job."  The physician suggested his work complaints had to do with a scheduling conflict and not the Veteran's lumbar spine disability.   

In July 2014, the Veteran reported his back "was feeling better" following exercises, with a pain level of 2 out of 10.  His flexion was noted to be "hands to lower shin with pain" and his extension was within normal limits with mild pain.  His straight leg test was "tight" bilaterally.  It appears he started physical therapy in May 2014.

In July 2014, the Veteran was afforded a VA lumbar spine examination.  He reported that he had flare-ups of back pain which resulted in trouble walking, standing, lifting, carrying and bending.  He described it as "sharp pain with grinding sensation."  He had forward flexion to 30 degrees.  His pain began prior to motion (zero degrees).  He was able to perform repeat testing, and afterwards his flexion remained to 30 degrees.  He was tender to palpation over the lower lumbar spine, but he did not have muscle spasm, abnormal gait or abnormal spinal contour.  He had guarding of the lumbar spine.  His muscle strength was active against some resistance (4/5) throughout.  His sensory and reflex evaluations were normal.  His straight leg raise testing was normal.  The examiner noted there was no evidence of lumbar radiculopathy.  He did not have ankylosis.   He had intervertebral disc syndrome, but no incapacitating episodes over the past 12 months.  He regularly used a brace and occasionally a cane.  The Veteran reported his work was impacted by his lumbar spine due to the limitations due to walking, standing, lifting, bending, twisting and carrying.  The examiner noted that functional loss and additional limitation of motion was caused by pain on use or during flare ups.  There was no objective evidence of weakness, fatigability or incoordination.  The subjective complaint of pain did not show resultant additional loss of range of motion.

In November 2014, the Veteran was afforded a VA cervical spine examination.  He reported pain in his cervical spine since 1998.  The pain was located in the upper neck and had associated clicking/popping.  He reported flare-ups of neck pain with increased activity and cold weather.  He had flexion to 20 degrees, with pain without movement (zero degrees).  After repeat testing, the Veteran's flexion remained to 20 degrees.  He had localized tenderness to the joints/soft tissues of the neck.  He had muscle spasms, which did not result in abnormal spinal contour.  He had normal strength testing, normal deep tendon reflexes, and normal sensory examination.  The examiner noted the Veteran did not have any signs or symptoms of radiculopathy.  Cervical spine imaging showed C4-5, C5-6, and C6-7 discal degeneration/spondylosis.  He was noted to not have ankylosis of the cervical spine.  His neck condition impacted his ability to work because when his pain was at its worst, he was unable to move his neck well and had limited ability to sit or stand for prolonged periods of time.  The examiner noted it would be speculative to estimate the loss of range of motion or describe loss of function during a flare up of symptoms.

The Board notes that in order for the Veteran to meet the criteria for a rating in excess of 30 percent for a cervical spine disability or greater than 40 percent for a lumbar spine disability, the record would have to demonstrate unfavorable ankylosis of the lumbar spine or the entire spine.  The medical records and VA examination reports note that the Veteran does not have cervical or lumbar ankylosis.  The 2014 examinations indicated the Veteran had painful motion throughout all motion of his neck and back; however, after repetitive motion testing, he continued to retain motion of his neck and back such that his motion was not so limited that it equated to ankylosis.  Alternatively, a greater lumbar spine disability rating under the Intervertebral Disc Syndrome Based on Incapacitating Episodes was available, but the records do not include an indication of physician prescribed bedrest.

In 2010, the Veteran had reported that his back and neck disabilities has worsened since his 2008 examination.  The Veteran reported increased pain and increased flare-up symptoms.  The Veteran was competent to report these increased symptoms, and the Board finds his reports credible.  However, the increased symptoms did not meet the criteria for an increased disability rating (no evidence of ankylosis or at least six weeks of incapacitating episodes in a 12-month period).  Additionally, it appears the Veteran's back and neck disabilities improved in 2014.  A May 2014 treatment record included notation of pain-free full range of motion of the lumbar spine, and the November 2014 VA examination report noted cervical flexion greater than 15 degrees.  However, during both the July and November 2014 VA examinations, the Veteran had objectively painful motion of the neck and back throughout his ranges of motion.  

Lastly, the record does not contain diagnosis of lumbar or cervical radiculopathy.  The 2010 examiner noted the Veteran had complaints of subjective radiculopathy, but testing did not reveal lumbar radiculopathy.  More recently, the Veteran has been diagnosed with diabetes mellitus.  He is also service-connected for hip and knee disabilities related to gout, which result in pain.  As such, the Board finds that there is no medical evidence to support separate ratings for neurological manifestations related to his neck and back disabilities.  

Ankles

The Veteran's ankle disabilities are currently each rated 10 percent under Diagnostic Code 5271 for limited motion of the ankle.  DC 5271 provides a 10 percent rating for moderate limitation of motion, and a 20 percent rating for marked limitation of motion.

Diagnostic Code 5270, for ankylosis of the ankle provides a 20 percent rating for ankylosis in plantar flexion of less than 20 percent.  A 30 percent is provided for planar flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees.  A maximum 40 percent is provided for plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

Under DC 5262, a 10 percent evaluation is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent evaluation is warranted when there is evidence of a moderate knee or ankle disability. A 30 percent evaluation is warranted when there is evidence of a marked knee or ankle disability. Finally, a maximum 40 percent rating is warranted when there is nonunion of the tibia and fibula with loose motion which requires a brace.  

The Board observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 . Further, as noted above, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58   (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

Under Plate II, 38 C.F.R. § 4.71a, it is noted that the normal range of motion of the ankle is dorsiflexion from zero to 20 degrees and planar flexion from zero to 45 degrees.

In November 2008, the Veteran was afforded a VA examination.  He reported decreased range of motion, increased grinding, clicking, pain and numbness of the ankles.  He had constant, mild, 3 out of 10 pain with intermittent swelling of the ankle with intermittent instability.  He reported having to miss 3 days a month of work, as a postal worker, due to his ankles.  His ankles also impacted his ability to do chores and driving.  He had a flare-up of pain to 8 out of 10 two days per week and lasting all day.  He did not use assistive devices.  On physical examination his dorsiflexion "lacked 10 degrees to neutral" bilaterally.  His plantar flexion was from 10 degrees to 22 degrees bilaterally.  He had pain with all motion.  He had inversion from zero to 20 degrees with pain and eversion from zero to 10 degrees with pain bilaterally.  His range of motion was not additionally limited following repetitive use.  He had palpable tenderness of the ankles, but his stability was intact to testing.  He had normal strength of his ankles.  He was diagnosed with bilateral recurrent ankle sprains with arthritis.

A November 2008 x-ray showed mild degenerative changes and osteophytes at the medial tibiotalar compartments of the ankles as well as enthesopathy changes in the bilateral plantar aponeurosis and Achilles tendons.

The Veteran was afforded a second VA examination in January 2010.  He reported increased constant pain with increased frequency, duration and intensity of flare-up pain since his last examination.  He reported increased clicking, tightness, and pain since his service.  He reported moderate 5 out of 10 pain with swelling and instability, with flare-ups of pain to 8 out of 10 which occurred about six days per week and lasted for about two hours.  He used hand rails, and controlled his pain with Tylenol.  On physical examination, his bilateral ankles had dorsiflexion from zero to 10 degrees, and plantar flexion from zero to 30 degrees, actively and passively.  He had inversion from zero to 10 degrees, and eversion from zero to 8 degrees.  The range of motion of his ankles was not additionally limited following repetitive use during the examination.  Examination of the ankles was positive for palpable tenderness throughout with minimal palpable pressure.  He had intact stability with drawer tests, and his strength was normal.  The examiner diagnosed "recurrent ankle instability by history."

Following the Board's remand, the Veteran was afforded a VA examination in July 2014.  The examiner noted the Veteran had degenerative arthritis of the ankles.  The Veteran reported that he had trouble with his ankles "giving out at times and pain in both" in service.  He continued to have pain, instability and swelling.  He reported that during flare-ups of symptoms he had trouble walking, standing and doing activities, such as playing sports.  The Veteran had plantar flexion to 20 degrees, with normal noted to be 45 degrees.  He had painful motion throughout (from zero degrees).  He had normal dorsiflexion to 20 degrees, but with painful motion throughout (from zero degrees).  After repeat range of motion tests, the Veteran continued to have bilateral plantar flexion to 20 degrees and bilateral dorsiflexion to 20 degrees.  He did not have localized tenderness of his ankles.  He had active movement against some resistance, (4/5 muscle strength).  He had negative joint instability tests, specifically the anterior drawer test and the talar tilt test.  He did not have ankylosis of the ankles.  He reported he also had bilateral "shin splints (medial tibial stress syndrome).  He reported the occasional use of a cane.  The Veteran's ankle disabilities impacted his ability to work by causing "trouble walking and standing."  The examiner noted that there was "functional loss and additional limitation in range of motion caused by pain on use or during flare ups."   There was no objective evidence of weakness, fatigability or incoordination, and there was subjective complaint of pain but without additional (Deluca) loss of range of motion.

The Board notes that a review of the record did not show additional treatment for the Veteran's ankles in the Tricare and VA treatment records.  As such, the factual background is limited to the VA examinations.

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421   (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  See 38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. at 43, quoting 38 C.F.R. § 4.40 .

The Board notes, again, that the Veteran is competent to report on his ankle symptoms, such as pain, clicking and weakness/instability.  Additionally, the Board finds the Veteran's complaints of these symptoms throughout the appeal to be credible.

During the appeal, the Veteran had dorsiflexion lacking 10 degrees from neutral (2008), to 10 degrees (2010), and to 20 degrees with pain throughout (2014).  The Veteran had plantar flexion from 10 to 22 degrees (2008), to 30 degrees (2010), and to 20 degrees with pain throughout (2014).  As such, the Veteran's dorsiflexion was limited by half from normal in 2008 and 2010, and although he had the ability to move his ankle in dorsiflexion to the full 20 degrees, it was painful motion.  His plantar flexion varied from less than half (2008 and 2014) to more than half (2010) of full motion.  Throughout the testing, despite his pain, the Veteran was able to repeat his ranges of motion.  There is no indication in the record of ankylosis of the ankles.  Additionally, the record does not include a diagnosis of a tibia or fibula impairment.  The Veteran's endorsement of shin splints is considered credible; however, the imaging studies of record do not diagnose a tibia or fibula impairment.  

Based on the range of motions listed in the record, the Board finds that the Veteran's ankle disabilities result in marked limitation of motion bilaterally.  As such, the Board finds that 20 percent ratings are warranted.  The Board, however, finds that ratings in excess of 20 percent each are not warranted as there is no evidence of ankylosis of the ankles, impairment of the tibia and fibula, or that the 2014 objective evidence of painful motion throughout the range of motion resulted in functional loss which equated to ankylosis in the degrees listed under DC 5270.

Hallux Valgus

Currently, the Veteran's bilateral hallux valgus are noncompensably rated.  A noncompensable rating is provided when a service-connected disability does not meet the criteria for a compensable rating under the appropriate diagnostic code/s.  He was granted service connection for hallux valgus in a January 2001 rating decision.  The September 2009 rating decision on appeal continued the noncompensable ratings for hallux valgus.

Diagnostic Code 5280 provides 10 percent rating for unilateral hallux valgus that is severe, if equivalent to amputation of the great toe; and a 10 percent for unilateral hallux valgus that was operated on, with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.

In November 2008, the Veteran was afforded a VA examination.  He reported continued pain with numbness and cramping and swelling of his feet, especially in cold weather.  He reported he had been diagnosed with gout affecting his feet many years after his military service.  He reported moderate, 5 out of 10, pain with intermittent swelling.  He reported he missed his work as a postal employee 3 days out of every month due to his condition.  He reported his foot pain slowed him down and affected his driving, dressing, bathing, toileting, and food preparation.  He reported the pain would flare to a 6 out of 10 about 15 days per month during the summer and every day during the winter.  Through the year his flare ups would occur at standing for one hour or walking more than 100 yards.  Examination of the feet revealed skin without corns, calluses or edema.  There was a decrease in the architecture of the foot on weight bearing with full reconstitution on nonweight bearing.  There was pain with manipulation of the Achilles, but it was midline.  There was no painful motion, restricted motion, tenderness, abnormal weight bearing, weakness or instability of the feet.  There was mild hallux valgus deformity of 20 degrees bilaterally.  He was diagnosed with bilateral degenerative joint disease with Achilles tendonitis and bilateral mild hallux valgus deformity.

The Veteran was afforded a second VA examination in January 2010.  Since his last VA examination, he had increased constant pain with increased frequency, duration, and intensity of flare-up pain.  He reported moderate pain of 5 out of 10 at the time of the examination.  He did not use corrective devices and he had not undergone surgery.  He used Tylenol with good response to his pain.  He reported daily flare-ups of pain to a 7 out of 10, and this pain would "last all day."  This impacted his standing, which was limited to 45 minutes or less, and his walking was limited to a quarter mile before flare-ups occur.  On physical examination, his skin was without corns, callus or edema.  He did not have flat feet.  He had no pain with manipulation of the midline Achilles.  There was no painful or restriction of motion.  He had tenderness at the attachments of the plantar fascia to the calcanei bilaterally without abnormal weightbearing, weakness or instability.  X-rays showed minimal calcaneal spurring bilaterally.  The x-ray evidence did not support a diagnosis of hallux valgus deformities.  He had bilateral plantar fasciitis of both feet.

A May 2011 x-ray showed left greater than right first metatarsal phalangeal joint degeneration and soft tissue swelling medially.  "Early bunion formation could have this appearance.  Plantar aponeurosis calcific tendinosis."  There was no change from 2009.  

In July 2011, the Veteran complained of painful arches, and was noted to have a history of gout.  He had full muscle power bilaterally.  He did not have hammer toes, bunions, hallux rigidus, or hypermobile feet.  He was noted to have hallux limitus and plantar fasciitis.  He was noted to have a medium arch foot type, with limited range of motion of the first metatarsal phalangeal joints "with FF loaded." (possibly free fluid).  He had pain with palpation of the LA (possibly left anterior) areas.  X-rays showed calcification in the plantar fasciae and small punched out areas in the first metatarsal head, suggestive of gout.  He was assessed with plantar fasciitis, flexor hallucis longus (Fhl), and gout.

The Veteran was again afforded a VA examination in July 2014.  He was noted to have an arthralgic gait, "very stiff."  He was noted to have "bilateral hallux valgus, diagnosed in 2011."  During the examination, he described his pain as an aggravating dull ache with flare-ups of extreme pain that sometimes limited his ability to walk or stand.  He had mild to moderate hallux valgus symptoms bilaterally.  He had not undergone hallux valgus surgery, but it was indicated as a future possibility.  He had pain with movement, pain on weight-bearing, swelling, instability of station, disturbance of locomotion and interference with standing due to both feet.  He stated that during flare-ups of hallux valgus pain he had trouble walking and standing.  He also reported the occasional use of a cane, for when a flare-up disrupted his stability.  The examiner noted that x-rays showed traumatic arthritis of both feet.  His flare-ups, causing trouble standing and walking, impacted his ability to work.  

A November 2015 VA podiatry note included that the Veteran was now non-insulin dependent diabetic, and was receiving preventative foot care.  He reported he was happy with his new custome foot orthotics.  He was noted to have a "low arch foot type with slight" tenderness on palpation of the "Las".  He was noted to have a history of plantar fasciitis with flexor hallucis longus.

Here, the Board finds that the evidence of record does not support a compensable rating for bilateral hallux valgus.  Although the Veteran has competently and credibly complained of foot pain, to include pain in the first metatarsal phalangeal joint, the evidence of record shows that he has mild hallux valgus and he has not undergone resectioning of the metatarsal head of either toe.  As such, the Veteran does not meet the schedular criteria under 5280 for a compensable rating for hallux valgus for either toe. 

The Board did not contemplate whether any other different foot DC would provide an increased rating because DC 5280 specifically provides the rating criteria for unilateral hallux valgus.  The Board notes that the Court of Appeals for Veterans Claims (Court) held that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  And recently, in Copeland v. MacDonald, No. 14-0929 (Decided June 25, 2015), the Court specifically addressed whether a foot disability with a specific Diagnostic Code (here 5280 (hallux valgus), and in Copeland 5276 (pes planus)), may be rated under Diagnostic Code 5284 by analogy.  The Court found that it was VA's duty to apply the diagnostic code(s) that specifically pertain to the listed condition.  The Board notes that the treatment records indicate that the Veteran has gout in his feet, and plantar fasciitis.  And the treatment records indicate that the Veteran's flare-ups of pain are associated with his gout.  However, the 2001 rating decision granted service connection for hallux valgus, and the claim before the Board is for an increased rating for hallux valgus from a 2009 rating decision.

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience. 

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 

The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the Board is cognizant of the Veteran's assertions that his disabilities impact his occupational functioning because of decreased mobility, problems with prolonged standing and walking.  Nevertheless, the Board considers it unnecessary to refer the Veteran's disability for an extraschedular rating as the regular schedular standards obviously address this manifestation loss of motion in the cervical spine, lumbar spine, ankles, and toes due to pain, weakness, and tenderness. 

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Moreover, the competent and credible evidence of record does not otherwise show that the Veteran's lumbar spine, cervical spine, ankles and hallux valgus disabilities result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Also, the Board considers it significant that the particular regulatory criteria used to rate the Veteran's service-connected disabilities expressly contemplate functional loss in the assignment of a schedular evaluation.  38 C.F.R. §§ 4.59, 4.71a. 

Accordingly, the Board finds that the Veteran has been reasonably compensated for the impairment attributable to his disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).

In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating is unwarranted in this instance.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to service connection for unspecified depressive disorder is granted.

Entitlement to a rating in excess of 40 percent for lumbar spine disability is denied.

Entitlement to a rating in excess of 30 percent for cervical spine disability is denied.

Entitlement to a rating of 20 percent, but no higher, for right ankle disability is granted.

Entitlement to a rating of 20 percent, but no higher, for left ankle disability is granted.

Entitlement to a compensable rating for right hallux valgus is denied.

Entitlement to a compensable rating for left hallux valgus is denied.



REMAND

In an December 2014 rating decision, the RO denied entitlement to service connection for sleep disturbances, fatigue, irritable bowel syndrome, headaches, and a skin condition.  The Veteran had claimed these disabilities as based on his service in the Gulf War.  In April 2015, the Veteran submitted a timely notice of disagreement with the December 2014 decision for all of the Gulf War Syndrome disabilities.  A statement of the case has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) regarding the Veteran's claims of entitlement to service connection for sleep disturbance, fatigue, irritable bowel syndrome, headaches and a skin condition.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


